Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”):
“focusing means”, claim 31, 50;
“calibration means”, claim 31, 50;
“means to detect when the viewing surface touches the skin”, claim 48;
“means of correcting a predefined or pre-calibrated relationship of a focus position along the optical path as a function of adjustment values”, claim 49;
“means for calculating the modulation transfer function of the optical array”, claim 51
are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34, 36, 37, 39, 40, 41, 46, 47, 49, 50, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922 and further in view of Gilbert US2012/0172685, and Fisker et al. US2012/0092461, herein as Fisker B.
For claim 31, 
Fisker discloses 	
a “calibrated inspection unit (fig 8; [0319], n.b. this paragraph errantly cites fig 9, whereas the description clearly is referring to fig 8) for direct application to the skin of a patient or for examining the interior of a hollow organ or cavity of the body of a patient, said calibrated inspection unit comprising an optical array of elements in an optical path, said optical path comprising: 
at least one light source (110, 111, 113), 
an image capturing device (180) having a field of view, 
an imaging lens (150) having a radius of curvature and a focal length defining a position of a focus point along the optical path, 
a reference position (at the image sensor 180), 
focusing means (151) for changing the focus position along the optical path as a function of adjustment values ([0202] describes physically moving the focusing means by way of a motor), and 
a reference viewing surface (viewing surface of the image sensor 180) through which images are captured, 
for the image capturing device, the calibrated inspection unit further comprising a first calibration pattern (any one of the patterns appearing physically on the probed object 200/skin, from being projected onto the probed object 200, i.e., the patterns generated by the pattern generation means 130 shown in the fig, which ultimately end up on the surface of the skin; this is distinct and different from the actual pattern generation means 130), the first calibration pattern comprising a pattern which is in a plane which forms an angle with the plane of the image capturing device (the pattern projected onto the probed object is in a plane forming an angle with the plane of the image capturing device as defined by the surface of the probed object which varies and is nonuniform, i.e. forms an angle; the projected pattern is depicted better e.g. in fig 1), and 
a calibration means ([0153-0155] describes the general calibration process in a superseding embodiment, which includes taking images at a plurality of focus positions with respect to the calibration pattern and relating the focus positions with coordinates) for defining a relationship between the adjustment values of the focusing means and the positions of focus points along the optical path, including a second adjustment value for a focus position at the fixed position of the first calibration pattern”.
Fisker does not disclose 
a first calibration pattern “located in a fixed position with respect to the reference viewing surface and in the field of view of the image capturing device”.  Gilbert teaches a mount used for imaging directly onto skin which fixes the position of the device with respect to the imaging surface and provides identifying information about the subject and the imaging session, where the identifying information is located on the inside of the mount (fig 18, 19, with fig 3 showing the general structure as assembled; [0165, 0167-0168]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Gilbert into the invention of Fisker, by adding the supplementary information-providing mount to the device of Fisker, in order to configure the invention, e.g. as claimed because it provides additional information in the image ([0167]);
“wherein the focusing means are provided by the imaging lens which is a liquid lens”.  Fisker B teaches in the same field of endeavor, a focus element as a liquid lens [0069].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Fisker B into the invention of Fisker in order to configure the inspection unit e.g. as claimed because it provides a manner to control the focus plane without using moving parts (Fisker B: [0069]).
For claim 32, Fisker discloses the “calibrated inspection unit according to claim 31, wherein said at least one light source is centred on a first wavelength and has a first spectral bandwidth ([0319] describes different wavelengths of light with different optical distances resulting in different focus points)”.  
For claim 33, Fisker discloses the calibrated inspection unit according to claim 32, further comprising a plurality of light sources, each light source being centred on a different wavelength and having a spectral bandwidth, and wherein first adjustment values of the focusing means and the positions of the focus points along the optical path are different for each wavelength ([0319] describes different wavelengths of light, centered around R, G, and B wavelengths with different optical distances resulting in different focus points)”.  .
For claim 34, Fisker discloses the “calibrated inspection unit according to claim 31, further comprising a second calibration pattern located in a second fixed position with respect to said reference position and in the field of view of the image capturing device, and a stored third adjustment value for a second focus position at the second fixed position of the second calibration pattern ([0319] recites “For a given focus position the amplitude of the time-varying pattern projected onto the probed object is determined for each sensor element in the sensor 181 by one of the above mentioned methods for each of the light sources individually” which describes a pattern generated by each of the light sources, i.e. a second calibration pattern which is projected on the probed object having a focus position, where the second calibration pattern although mostly occupies the same position/footprint as the first calibration pattern (neglecting any refractive effects due to the different narrow band light calibration pattern travelling through mutliple lenses, which can cause slight variations in the projected calibration footprint, i.e. the claimed location), the claim is absent any language that requires the first and second calibration positions be different)”.
For claim 36, Fisker discloses the “calibrated inspection unit according to claim 31, wherein the focusing means is configured to be translated along an optical axis of the optical path ([0272] describes the lens adjusted/translated along the optical path for focusing)”.
For claim 37, Fisker discloses the “calibrated inspection unit according to claim 31, wherein the first and second adjustments values are driving voltages ([0317] describes motor)”.
For claim 39, Fisker discloses the “calibrated inspection unit according to claim 31, wherein the first calibration pattern comprises a pattern such as parallel lines ([0136]) which are in a plane which forms an angle with the plane of the image capturing device”.
For claim 40, Fisker discloses the “calibrated inspection unit according to claim 39, wherein the first calibration pattern comprises the parallel lines which are positioned in a plane parallel to the plane of the image capturing device (fig 1 shows a use condition where the probed object 200 is in a plane parallel to the image capturing device)”.
For claim 41, Fisker discloses the “calibrated inspection unit according to claim 40, wherein distances between the parallel lines are correlated to their depth within a substrate (in light of the 112b issue, the claim is interpreted to mean such that the patterns generated by the different light sources of Fisker, e.g. 110 and 111 project onto the probed object 200 and are the different patterns.  These patterns are on the same surface and therefore their distances are correlated with their depth within a substrate, i.e. the pattern generation means 130)”.
For claim 46, modified Fisker discloses the “calibrated inspection unit according to claim 31, wherein calibration information is put in optical codes next to the calibration pattern (Gilbert: fig 18, 19, with fig 3 showing the general structure as assembled; [0165, 0167-0168])”.
For claim 47, Fisker discloses the “calibrated inspection unit according to claim 31, wherein the first calibration pattern also comprises a colour calibration ([0319] describes the three different color light sources used to project the calibration pattern for the subsequent color calibration processing)”.
For claim 49, Fisker discloses the “calibrated inspection unit according to claim 41, further providing a pre-determined potentially non-linear transformation for correcting a predefined or pre-calibrated relationship of a focus position along the optical path as a function of adjustment values ([0153] describes calibration with subsequent adjustment of the optical system parameters for focusing)”.
For claim 50, 
Fisker discloses a “method for calibrating an inspection unit (fig 8; [0319]) for direct application to the skin of a patient or for examining the interior of a hollow organ or cavity of the body of a patient ([0272] describes “entered into a cavity”), said inspection unit comprising an optical array of elements comprising at least one light source (110, 111, 113; [0319] red, green, and blue lights) having a first spectral bandwidth centred on a first wavelength, an image capturing device (180) having a field of view, an imaging lens (150) having a radius of curvature and a focal length defining a position of a focus point along an optical axis at said first wavelength, and a reference position (at the image sensor 180), focusing means (151) for changing the focus position along the optical axis as a function of driving values ([0202] describes physically moving the focusing means by way of driving a motor), wherein the method comprises the steps of: 
providing a calibration pattern (any one of the patterns appearing physically on the probed object 200/skin, from being projected onto the probed object 200, i.e., the patterns generated by the pattern generation means 130 shown in the fig, which ultimately end up on the surface of the skin; this is distinct and different from the actual pattern generation means 130), 
the first calibration pattern comprising a pattern which is in a plane which forms an angle with the plane of the image capturing device (the pattern projected onto the probed object is in a plane forming an angle with the plane of the image capturing device as defined by the surface of the probed object which varies and is nonuniform, i.e. forms an angle; the projected pattern is depicted better e.g. in fig 1), 
establishing a relationship between first adjustments of the focusing means and the positions of the focus points along the optical axis ([0153-0155] describes the general calibration process in a superseding embodiment, which includes taking images at a plurality of focus positions with respect to the calibration pattern and relating the focus positions with coordinates), and 
storing a second adjustment value wherein the focus position is at the fixed position of the calibration pattern ([0126] describes optical correlation across embodiments, specifically, storing focus positions)”.
Fisker does not disclose 
providing a calibration pattern “at a fixed position with respect to said reference position and in the field of view of the image capturing device.  Gilbert teaches a mount used for imaging directly onto skin which fixes the position of the device with respect to the imaging surface and provides identifying information about the subject and the imaging session, where the identifying information is located on the inside of the mount (fig 18, 19, with fig 3 showing the general structure as assembled; [0165, 0167-0168]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gilbert into the invention of Fisker in order to configure the invention, e.g. as claimed because it provides additional information in the image ([0167]);
“wherein the focusing means are provided by the imaging lens which is a liquid lens”.  Fisker B teaches in the same field of endeavor, a focus element as a liquid lens [0069].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Fisker B into the invention of Fisker in order to configure the inspection unit e.g. as claimed because it provides a manner to control the focus plane without using moving parts (Fisker B: [0069]).

For claim 51 Fisker discloses the “calibrated inspection unit according to claim 31, wherein the focusing means comprise an image processor configured for calculating a modulation transfer function of the optical array ([0134] describes using modulation transfer functions for calibration and focusing)”.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922, Gilbert US2012/0172685, and Fisker B as applied to claim 31 above, and further in view of Olds et al. US2016/0143509.
For claim 35, Fisker discloses the “calibrated inspection unit according to claim 31, further comprising a front plate in an exit pupil of the optical array (fig 9 shows an exemplary body structure of the device with a front plate where the light exits the device)”.
Fisker does not disclose the “calibrated inspection unit according to claim 31, wherein the first calibration pattern is provided on at least one of the two surfaces of the front plate and/or inside the front plate”, but does contemplate placing the pattern on a glass plate [0079].  Additionally, Olds teaches providing a calibration pattern formation component 406 at an exit pupil (fig 4) on a variety of gratings and lenses (fig 5) as an attachment to a viewing device ([0027-0028]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Olds into the invention of Fisker, by adding the calibration pattern in the form of lenses at an exit pupil, in addition to the pattern generation means 130 of Fisker, in order to configure the calibrated inspection unit, e.g. as claimed, because it allows changing of the calibration pattern to a variety of options beyond the ones that are permanently fixed inside the device (fig 5).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922, Gilbert US2012/0172685, and Fisker B as applied to claim 31 above and further in view of Richardson US6,381,013 and Olds et al. US2016/0143509.
For claim 38, Fisker discloses the “calibrated inspection unit according to claim 31, wherein the focusing means further comprise a plurality of the adjustment values for a focus position at the plurality of fixed positions ([0153-0155] describes the general calibration process in a superseding embodiment, which includes taking images at a plurality of focus positions with respect to the calibration pattern and relating the focus positions with coordinates)”.
Fisker does not disclose the “calibrated inspection unit according to claim 31, wherein the first calibration pattern is a three-dimensional pattern defining a plurality of fixed positions from the reference position when said three-dimensional pattern is installable at an exit pupil, such that the focusing means further comprise a plurality of adjustments for a focus position at the plurality of fixed positions of the three-dimensional calibration pattern”.  
Richardson teaches such a three-dimensional calibration pattern on glass defining fixed positions from the reference position (4:15-17, 15:46-60; fig 10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Richardson into the invention of Fisker in order to configure the calibrated inspection unit “wherein the first calibration pattern is a three-dimensional pattern defining a plurality of fixed positions from the reference position” because it provides known diffraction and/or interference principles to create regions of controlled reference colors or image color in the resulting test pattern (15:46-49); and
Olds teaches providing a calibration pattern formation component 406 at an exit pupil (fig 4) on a variety of gratings and lenses (fig 5) as an attachment to a viewing device ([0027-0028]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Olds into the invention of Fisker by adding the calibration pattern in the form of lenses at an exit pupil, in addition to the pattern generation means 130 of Fisker, in order to configure the calibrated inspection unit, e.g. as claimed, because it allows changing of the calibration pattern to a variety of options beyond the ones that are permanently fixed inside the device (fig 5).
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922, Gilbert US2012/0172685, and Fisker B as applied to claim 39 above, and further in view of Cuccia US2011/0124988.
For claim 42, Fisker does not disclose the “calibrated inspection unit according to claim 39, wherein the first calibration pattern is a phantom of human skin”.  Cuccia teaches using a calibration phantom in calibration measurements as a skin phantom, i.e. the calibration phantom can act as a skin phantom ([0074, 0075, 0089]), i.e. tissue simulating phantom which can be used to calibrate source intensity and correct for spatial non-uniformities ([0048] and [0024]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Cuccia into the invention of Fisker in order to configure the calibrated inspection unit, e.g. as claimed because it provides an emulation of skin which is the surface to be imaged.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922, Gilbert US2012/0172685, and Fisker B as applied to claim 31 above, and further in view of Kenet et al.  US5,016,173.
For claim 43, Fisker does not disclose the “calibrated inspection unit according to claim 31, further configured to operate with a second optical array providing a second exit pupil”.  Kenet teaches a 3D stereoscopic capable imaging system (3:66-4:3) with dual cameras and a stereo macro lens pair (7:1-9).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kenet into the invention of Fisker in order to configure the inspection unit, e.g. as claimed because it provides for stereoscopic viewing of skin via direct contact allowing surface segmentation into regions of lesions and background skin, along with calibrating the additional camera (15:28-30; 10:40-45).
Claims 44, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922, Gilbert US2012/0172685, and Fisker B and Kenet et al. US5,016,173 as applied to claim 43 above, and further in view of Olds et al. US2016/0143509.
For claim 44, modified Fisker discloses the “calibrated inspection unit according to claim 35, wherein a second front plate is provided at the second exit pupil (fig 9 shows an exemplary body structure of the device with a front plate/glass where the light exits the device, providing for the second front plate as modified in claim 43)”;
Fisker does not disclose “calibrated inspection unit according to claim 43, wherein at least one further calibration pattern is provided on the second front glass”, but does contemplate placing the pattern on a glass plate [0079].  Additionally, Olds teaches providing a calibration pattern formation component 406 at an exit pupil (fig 4) with a variety of gratings and lenses (fig 5) as an attachment to a viewing device ([0027-0028]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Olds into the invention of Fisker, by adding the calibration pattern in the form of lenses at an exit pupil, in addition to the pattern generation means 130 of Fisker in order to configure the calibrated inspection unit, e.g. as claimed, because it allows changing of the calibration pattern to a variety of options beyond the ones that are permanently fixed inside the device (fig 5).
For claim 45, modified Fisker discloses the “calibrated inspection unit according to claim 44, wherein the second optical array comprises a lens whose focal length relates to the length of the second optical array (Gilbert: calibration pattern attachment (rigid casing 20; [0143]; fig 2, 3) showing a lens (27), where the length of the housing of the rigid casing 20 relates to the focal length of the lens since the in-focus point is to be at the end of the rigid casing, i.e. a calibration plate can be placed at the end for calibration and the device is intended to be used against a subject’s skin (fig 3; [0143]))”.
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922, Gilbert US2012/0172685, and Fisker B as applied to claim 31 above, and further in view of Cane et al. US2004/0092802.
For claim 48, Fisker does not disclose the “calibrated inspection unit according to claim 31, further comprising a means to detect when the viewing surface touches the skin”.  Cane teaches providing a nose cone with load cells that detect skin contact ([0176]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Cane into the invention of Fisker in order to configure the calibrated inspection unit, e.g. as claimed because it allows detection of acceptable and unacceptable pressure against the skin ([0176]).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Fisker B is relied on to address the newly amended subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795   

                                                                                                                                                                                                     /JOHN P LEUBECKER/Primary Examiner, Art Unit 3795